DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/386,661 filed on 4/17/2019. Claims 1-20 were previously pending. Claims 1-6, 8-10, 12-15 and 17-20 were amended and claim 16 was cancelled in the reply filed April 30, 2021. Claim 10 was added in the reply filed April 30, 2021. This action is final.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 62/660,788, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, but not limited to, .
The above limitations are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 62/660,788; therefore the claim 15, and claims 16-20 by virtue of dependency, will only be given the filing date of 4/17/2019.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 5-6, 8, 12-13, and 17-20: Applicant’s arguments filed with respect to the objections made have been fully considered, and are persuasive. The objections to these claims have been withdrawn.
Regarding Applicant’s argument starting on page 7 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under USC § 112b have been fully considered, but not all rejections have been withdrawn. The rejection associated with claim 17 (section 28 of the Non-Final Rejection) has been maintained because the issue has not been addressed. Further, a new USC § 112b rejection has been added in response to the amended language of claim 2 (see both rejections below).
Regarding Applicant’s argument starting on page 7 regarding the USC § 102 rejections of claims 1, 3, 8, 10, 15, 16, 17, and 19-20: Examiner rejects claims 1, 3, 8, 10, 15, 17 and 19-20 under USC § 103 by modifying Mishra (U.S. Pat. No. US 9,743,239 B1) with Siris (U.S. Pub. No. US 
Regarding Applicant’s argument starting on page 8 regarding the USC § 103 rejections of claims 2, 4-7, 9, and 11-14: Claims 1, 8, and 15 are taught, as shown below, by Mishra in view of Siris, and claims 2, 4-7, 9, and 11-14 are now taught by Mishra in view of Siris in further view of Galon. Applicant’s arguments to overcome the rejection of claims 2, 4-7, 9, and 11-14 under USC § 103 are now moot.
Regarding Applicant’s argument starting on page 8 regarding the USC § 103 rejections of claim 18: Examiner maintains that Siris teaches travel along a route between delivery points and gathering heading/direction data. Examiner has further included citations of Mishra that teach sorting vector data into clusters based on the angular orientation (i.e. bearing) of the vector (i.e. identify the cluster of stop points based on the bearing by including, in the cluster of stop points, only those stop points of the plurality of stop points whose bearings show that the stop point occurred when a carrier was coming from an initial geolocation).  Therefore, applicant’s arguments to overcome the rejection of claim 18 under USC § 103 are now moot.
Regarding Applicant’s argument starting on page 9 regarding the USC § 101 software per se rejection of claims 1-7 and 15-20: Applicant’s arguments filed with respect to the rejection made under USC § 101 have been fully considered, and are found persuasive.
Regarding Applicant’s argument starting on page 9 regarding the USC § 101 abstract idea rejection of claims 1-20: Applicant’s arguments filed with respect to the rejection made under USC § 101 have been fully considered, but are not persuasive. The claims as written merely use data as part of a “Method of Organizing Human Activity” and “apply” the method to a generic computer 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation the cluster identification module in line 1. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the cluster identification module will be interpreted as the processor, reflecting the related amendments made to claim 1.
Claim 17 recites the limitation the bearing of the plurality of stop points in line 3. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as stops do not inherently share a single specific bearing (see MPEP 2173.05(e)). As disclosed by the applicant’s specification [0084], each stop has their own specific bearing, but not one that is inherently shared by all. For examination purposes, the stated language in claim 15 will be interpreted as the bearing of each of the plurality of stop points.
Claim 18 is rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. Therefore the claim is directed to one of the four statutory categories of invention: a machine.
The limitations of ... determining a geolocation of a delivery point comprising: ... receive scan data ... the scan data including a plurality of scans, each of the plurality of scans having a geolocation; ... configured to: retrieve ... an initial geolocation for each of the plurality of delivery points along the fixed delivery route; identify a cluster of scans from the plurality of scans in the scan data based on the geolocations of the plurality of scans, the cluster comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of one of the delivery points; and determine a final geolocation of one of the plurality of delivery points based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only cover the concept of receiving and identifying information and making a determination based on said information.  That is, other than the recitation of a system, a communication module, and a processor, nothing in the claim elements disclose anything outside the groupings of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information a system (described in paragraph [0004]), a mobile computing device, a memory (described in paragraph [0039]), communication module (described in paragraph [0042-0043]), and a processor (described in paragraph [0039]).  The claimed system is recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of a system, a mobile computing device, a memory, communication module, and a processor of a generic computerized system do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 2 recites the additional element of the cluster identification module, claim 4 recites the additional element of a cluster confidence module,  and claim 7 recites delivery point database, and a cluster selection module, the claims as a whole merely describe how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed cluster identification module [0049-0050], a cluster confidence module [0053-0054], delivery point database, and a cluster selection module [0063-0066] are recited at a high level of generality and are merely invoked as tools to perform a method of receiving and identifying information and making a determination based on said information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 8 recites the use of a method for receiving and identifying information and making a determination based on said information. Therefore, it is directed to one of the four statutory categories of invention: a process.
The limitations of A method for determining a geolocation of a delivery point, the method comprising: receiving scan data, the scan data including a plurality of scans, each of the plurality of scans having a geolocation; retrieving ... an initial location for a delivery point; identifying a cluster of scans from the plurality of scans in the scan data based on the geolocation of the plurality of scans the cluster of scans comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of the delivery point; and determining a geolocation of the delivery point based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving and identifying information and making a determination based on said information.  That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information using a memory (described in paragraph [0039]).  The claimed memory is recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, a memory of a generic computerized system does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 9-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 9-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claim 14 recites the additional element of a delivery point database, the claim as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed delivery point database is recited at a high level of generality and is merely invoked as a tool to perform a method of receiving and identifying information and making a determination based on said information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 15 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. Therefore the claim is directed to one of the four statutory categories of invention: a machine.
The limitations of ... determining a geolocation of a delivery point comprising: ... receive ... stop data, the stop data including a plurality of stop points, each of the stop points having a geolocation and a bearing; ... retrieve ... an initial location for the plurality of delivery points along the fixed delivery route; identify a plurality of clusters of stop points based on the geolocation of each of the plurality of stops in the stop data the clusters comprising stop points from the stop which are within a threshold distance of the initial geolocation of a respective one of the plurality of delivery points; and determine a final geolocation of one of the plurality of delivery points based in part on the plurality of identified clusters, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving and identifying information and making a determination based on said information.  That is, other than the recitation of a system, a communication module, a processor, and a memory, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information.  The claimed system (described in paragraph [0004]), communication module (described in paragraph [0042-0043]), a processor (described in paragraph [0039]), and a memory (described in [0039]) are recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, a system, a communication module, and a stop analysis module do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 17-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 17-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 20 recites the additional elements of an AAS, a parcel database and an address management server the claims as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed AAS (described in paragraph [0038]), parcel database (described in paragraph [0048]), and address management server are recited at a high level of generality and are merely invoked as tools to perform a method of receiving and identifying information and making a determination based on said information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” a method of 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8, 10, 15, 18, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1) in view of Siris (U.S. Pub. No. US 2018/0052868).
Regarding the following Claim 1, and 8 limitations, Mishra, as shown, discloses the following limitations:
A system for determining a geolocation of a delivery point comprising: a communication module configured to receive scan data from a mobile computing device ... the scan data including a plurality of scans, each of the plurality of scans having a geolocation; [See [Col. 10, Lines 66-67 – Col. 11, Lines 1-3]; [Col. 11, Lines 35-43]; [Col. 7, Lines 39-51]; (Col. 14, Lines 26-34]; (Fig. 2A); (Col. 3, Line 61 – Col. 4, Line 10); (Fig. 1B); Mishra teaches a handheld device 250 (i.e. a mobile computing device) transmitting scanned bar code data and geoscans for delivery points (i.e. scan data including a plurality of scans
... a processor configured to: retrieve, from a memory, an initial geolocation ... [See [Col. 4, Lines 11-27]; [Col. 14, Lines 57-63]; Mishra teaches using a processor and memory to find an initial point traditionally associated with a location such as a centroid of a structure.]
... identify a cluster of scans from the plurality of scans in the scan data based on the geolocations of the plurality of scans, the cluster comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of one of the delivery points; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); [Col. 19, Lines 13-17]; [Col. 19, Lines 24-35]; Mishra teaches a process identifying a set of location hypotheses (i.e. a cluster of scans in the scan data) corresponding to the destination (i.e. based on the geolocation of scans in the scan data). Mishra further teaches clusters comprising geoscans within a circular area of uncertainty (i.e. within a threshold distance of the initial geolocation of one of the delivery points).]
... and determine a final geolocation of one of the plurality of delivery points based in part on the cluster.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
Mishra does not, however Siris does, disclose the following limitations:
... a mobile computing device transiting a fixed delivery route comprising a plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system 
Regarding the following Claim 3 and 10 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. Mishra further discloses the following limitations:
The system of claim 1, wherein the processor is further configured to determine a plurality of clusters for the one delivery point, and wherein each of the plurality of clusters corresponds to a different delivery type for the one delivery point; [See [Col. 2, Lines 28-42]; [Col. 5, Lines 2-9]; (Fig. 1A-1E); Mishra teaches determining a plurality of clusters, each corresponding to a different type of delivery e.g. a front door delivery or a garage delivery, for a single delivery address.]
Mishra does not, however Siris does, disclose the following limitations:
... of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would 
Regarding the following Claim 15 limitations, Mishra in view of Siris, as shown, discloses the following limitations:
A system for determining a geolocation of a delivery point comprising: a communication module configured to receive, from a mobile computing device ... stop data, the stop data including a plurality of stop points, each of the stop points having a geolocation and a bearing; [See [Col. 11, Lines 35-43]; [Col. 20, Lines 60-67]; (Col. 14, Lines 26-34]; (Fig. 2A); (Fig. 6A-6F); [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 20, Lines 18-24]; Mishra teaches a handheld device 250 (i.e. a mobile computing device) transmitting scanned bar code data and geoscans for delivery points (i.e. stop data) to a server 212 via a network 270. Mishra further teaches geoscans taking the form of vectors, which include geolocations and angular orientation (i.e. bearing). ]
... a processor configured to: retrieve, from a memory, an initial location; [See [Col. 4, Lines 11-27]; [Col. 14, Lines 57-63]; Mishra teaches using a processor and memory to find an initial point traditionally associated with a location such as a centroid of a structure.]
... identify a plurality of clusters of stop points based on the geolocation of each of the plurality of stops in the stop data the clusters comprising stop points from the stop which are within a threshold distance of the initial geolocation of a respective one of the plurality of delivery points; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); [Col. 19, Lines 13-17]; [Col. 19, Lines 24-35]; Mishra teaches a process identifying a set of location hypotheses (i.e. a cluster of scans in the scan data) corresponding to the destination (i.e. based on the geolocation of scans in the scan data). Mishra further teaches clusters comprising geoscans within a circular area of uncertainty (i.e. within a threshold distance of the initial geolocation of one of the delivery points
... determine a final geolocation of one of the plurality of delivery points based in part on the plurality of identified clusters.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
Mishra does not, however Siris does, disclose the following limitations:
... from a mobile computing device transiting a fixed delivery route comprising a plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.
Regarding the following Claim 17 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15 wherein the processor is further configured to identify a-the plurality of clusters based on the bearing of the plurality of stop points in the stop data.; [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 20, Lines 18-24]; Mishra teaches geoscans taking the form of vectors, which include angular orientation (i.e., bearing
Regarding the following Claim 18, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15 and 17. Mishra further discloses the following limitations:
The system of claim 17 wherein the processor is further configured to identify the cluster of stop points based on the bearing by including, in the cluster of stop points, only those stop points of the plurality of stop points whose bearings show that the stop point occurred when a carrier was coming from ... [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 18, Lines 2-8]; Here Mishra teaches collecting geoscans (i.e. stops), comprising position, angular orientation (i.e. bearing), velocity, acceleration, and deliverer task related information, and organizing said geoscans into clusters. Mishra further teaches sorting geoscans into sets based on angle of orientation, which is representative of the direction of travel of the delivery vehicle.]
Mishra does not teach, however Siris teaches, the following limitations:
... an initial geolocation of a prior delivery point on the fixed delivery route or heading toward a geolocation of a subsequent delivery point on the fixed delivery route.; [See [0028]; [0030]; [0054]; [0056]; Here Siris teaches location sensors used to receive telematics data including: latitude, longitude, altitude, heading or direction, geocode, course, position, time, and/or speed data. Siris further teaches drivers traveling between stops along a provided route and delivering items to serviceable points (i.e., delivery points).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to integrate the telematics and routing data provided by Siris into the geoscan location, orientation, and task related information of Mishra.  Doing so adds more information to each data point, and thereby creates more robust data sets, resulting in more accurate clustering and higher confidence in updated routing points (i.e., stops).
Regarding the following Claim 19 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15 wherein the stop analysis module is further configured to identify the plurality of clusters of stops in the stop data based on a time window that the stop occurred within.; [See [Col. 9, Line 67- Col. 10, Lines 1-3]; [Col. 24, Lines 39-46]; (Fig. 8B); Mishra teaches identifying clusters of geoscans (i.e. stops in the stop data) based on the time at which the geoscan occurred (e.g. Tuesdays, rush hour, weekends, night, daytime, etc.).
Regarding the following Claim 20 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15, wherein the initial geolocation ... is received from one of an AAS 1 point, a point received from a parcel database, and a point received from an address management server.; [See [Col. 19, Lines 30-35]; [Col. 26, Lines 6-18]; Mishra teaches identifying a location in which a location hypothesis will be based (i.e. initial geolocation of one of the plurality of delivery points), by inputting an address into a geocoder (i.e., address management server) and receiving a geocode from the geocoder as a result.
Mishra does not, however Siris does, disclose the following limitation:
... of one of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. .

Claims 2, 4-7, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1) in view of Siris (U.S. Pub. No. US 2018/0052868), and in further view of Galon (U.S. Pub. No. US 2020/0100057).
Regarding the following Claim 2 and 9 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra teaches wherein the processor further uses a ... methodology to determine the final geolocation of the one delivery point ... from the cluster. [Col. 7, Lines 30-39] (Determining delivery points based on cluster data using geolocation estimation techniques which determine probability distributions, and grouping sensed positions into hypothetical location clusters). 
Siris teaches ... of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the DBSCAN methodology of the secondary reference for the Gaussian methodology of the primary reference. Thus, the simple substitution of one known methodology for another producing predictable results renders the claims obvious, as Galon teaches DBSCAN spatial clustering is a method known in the art (See Para. 40).
Regarding the following Claim 4 and 11 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra does not teach, however Galon teaches, the following limitations: The system of claim 1, wherein the processor is further configured to determine a confidence value for the geolocation of the one delivery point ...
Galon teaches methods for calculating a “location confidence value”, referred to herein as “LCV”, of candidate bus stop locations (See Galon [0044]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  Galon provides the following motivation for its method: by determining confidence values for candidate transit stop locations, they can be ranked, and the winning location will be most likely to reflect an actual transit stop location (See Galon [0009]). 
of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.
Regarding the following Claim 5 and 12 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1, and 8; and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 11. Mishra does not teach, however Galon teaches, the following limitations: 
The system of claim 4, wherein the confidence value is determined at least in part on one or more of; [See [0052]; Galon teaches calculating an LCV (i.e., confidence value) for a candidate location based on the sum of specialized confidence values.]
... a number of scans in the cluster; [See [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of unique mobile devices contributing stop-lookup data (i.e., scans) to a data set (i.e. cluster) and the total number of stop-lookup data points in the data set. ]
... the proximity of the geolocation of each scan in the cluster to geolocations of the other scans in the cluster; [See [0060]; [0028]; [0049-0050]; Galon teaches determining cluster the geolocation of each scan) in the cluster.  The value of the cluster accuracy, in turn, represents the average Euclidean distance (i.e. proximity) between stop-lookup data points (i.e. the geolocation of each scan) within the cluster.  Galon further teaches that a “confidence radius” based on cluster accuracy is used in calculating a specialized confidence value “LCVdistance”.]
... the distance from the determined geolocation of the one delivery point to any past determined delivery point; [See Galon [0061]; Galon teaches that if the distance between a winning candidate location (i.e., determined delivery point) and a current location (i.e., past determined delivery point) is not above a certain threshold, then the winning candidate location will not be taken into consideration as a new location.]
... a number or an identity of carriers that performed the scans; [See Galon [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of unique mobile devices (i.e., identity) contributing stop-lookup data to a data set and the total number of stop-lookup data points (i.e. scans) in the data set.]
... or a number of different days from which scans in the cluster were collected. [See Galon [0051]; Here Galon teaches calculating a specialized confidence value “LCVtime” based on a count of days that include an entry (i.e. scan) within a confidence radius of a cluster relative to the total count of days covered in all of the entries in the cluster.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of information collected in the stop-lookup data (i.e. scan data) into 
Regarding the following Claim 6 and 13 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1, and 8, and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 5, and 11 and 12. 
Mishra does not disclose, however Galon discloses, as shown above, all of the limitations of claims 6 and 13, as noted in the above rejection of claims 5 and 12. The scope of claims 6 and 13 seem to be identical to that of claims 5 and 12 if claims 5 and 12 are determined on all of the elements.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of information collected in the stop-lookup data into calculated specialized confidence values, Galon is able to provide a much more accurate overall confidence value for any given cluster.
Regarding the following Claim 7 and 14 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8; and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 11.
Further, Mishra does not teach, however Galon teaches, the following limitations:
The system of claim 4, further comprising: a delivery point database; and a cluster selection module configured to determine whether to update the delivery point database based on the confidence value.; [See [0009-0010]; Here Galon teaches determining confidence values for candidate transit stop locations (i.e., delivery points), and ranking candidate transit stop locations based on their respective confidence values. Galon further teaches that if the top ranked 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the methods, thresholds, and criteria of Galon to determine whether a candidate transit stop location is qualified to replace an existing transit stop location. By selecting a candidate transit stop location based on its confidence value, and verifying candidate transit stop locations meet threshold criteria for accuracy, the method of Galon increases the likelihood of an updated transit stop location reflecting the actual transit stop location. (See Galon [0009-0010]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
DBSCAN Revisited, Revisited: Why and How You Should (Still) Use DBSCAN., E. Schubert et al., July 2017 teaches the benefits of using DBSCAN methodology in cluster analysis.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628